

Exhibit 10.3


CONTRIBUTION AGREEMENT


This Agreement is made and entered into effective as of December 30, 2009 (the
"Effective Date"), by and between WS Technologies LLC dba Windswept
Technologies, an Oregon limited liability company ("Company"), and microHelix,
Inc., an Oregon corporation ("Contributing Party").


Background


A.  Contributing Party and certain other parties have entered into an Operating
Agreement (the "Operating Agreement") pursuant to which Company will service and
collect consumer receivables generated by hospitals on a recourse basis with
respect to the hospital as a result of the contribution by Contributing Party of
1,000,000 shares of Series D Preferred Stock (the "Series D Preferred Stock") of
Contributing Party and warrants to purchase up to 65,100,917 shares of Class B
Common Stock of Contributing Party at an exercise price of $0.001 per share (the
"Warrants") and certain assets contributed by the other parties to the Operating
Agreement, who collectively will own all of the ownership interests in Company.


C.  Contributing Party wishes to make the contribution of the Series D Preferred
Stock and the Warrants in return for the receipt of ownership interests of
Company.


Agreement


In consideration of the mutual promises and covenants set forth in this
Agreement, the parties agree as follows:


1.           Contribution.  Subject to the terms and conditions set forth in
this Agreement, Contributing Party agrees to transfer to Company at Closing
(defined below) the Series D Preferred Stock and the Warrants.
 
2.           Ownership Interests.  Concurrently with Contributing Party's
contribution of the Series D Preferred Stock and the Warrants to Company at
Closing, and in exchange for the Series D Preferred Stock and the Warrants,
Company will issue to Contributing Party a 50% ownership interest in Company,
which will be held by Contributing Party pursuant to the terms of and will have
all of the rights set forth in the Operating Agreement.
 
3.           Closing.  The closing of the transactions contemplated by this
Agreement (the "Closing") will take place at the offices of Tonkon Torp LLP at
1600 Pioneer Tower, 888 SW Fifth Avenue, Portland, Oregon 97204, at 10:00 a.m.
Pacific Time on December 31, 2009, or at such other place or time as Company and
Contributing Party mutually agree (the "Closing Date").
 
3.1           Company's Conditions to Closing.  The obligations of Company to
consummate the Closing and otherwise effect the transactions contemplated by
this Agreement are subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived, in writing,
exclusively by Company:

 
 

--------------------------------------------------------------------------------

 
 
3.1.1      Representations and Warranties.  The representations and warranties
of Contributing Party in this Agreement will be true and correct as of the
Closing as if made as of the Closing, except (i) for changes contemplated by
this Agreement, and (ii) for those representations and warranties which address
matters only as of a particular date (which will be true and correct as of such
particular date).
 
3.1.2      Agreements and Covenants.  Contributing Party will have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing.
 
3.1.3      Certificate.  Company will have been provided with a certificate
executed by Contributing Party to the effect that, as of the Closing the
conditions set forth in Sections 3.2.1 and 3.2.2 have been duly satisfied.
 
3.1.4      Transfer Documents; Other Agreements.  At Closing, Company will have
received:
 
(a)         A Subscription Agreement for the Series D Preferred Stock in the
form of attached Exhibit A executed by Contributing Party;


(b)         A Warrant Agreement in the form of attached Exhibit B executed by
Contributing Party;


(c)         A fully executed Contribution Agreement between Company and Aequitas
Capital Management, Inc. in the form attached as Exhibit C;


(d)         A fully executed Contribution Agreement between Company and
CarePayment, LLC in the form attached as Exhibit D; and


(e)         A fully executed Operating Agreement.


3.1.5      Suits, Actions or Proceedings.  No suit, action, arbitration or other
proceeding will be pending before any court, arbitrator or Governmental Body
which may result in the restraint or prohibition of the consummation of the
transactions contemplated by this Agreement.
 
3.1.6      No Material Adverse Change.  There will not have occurred since the
date of this Agreement any event, change, effect, occurrence or state of facts
individually or in the aggregate which has had or could have a material adverse
effect on the ability of the parties to effect the transactions under this
Agreement.
 
3.2         Contributing Party's Conditions to Closing.   The obligations of
Contributing Party to consummate the Closing and otherwise effect the
transactions contemplated by this Agreement are subject to the satisfaction at
or prior to the Closing of each of the following conditions, any of which may be
waived, in writing, exclusively by Contributing Party:

 
2

--------------------------------------------------------------------------------

 


 
3.2.1        Representations and Warranties.  The representations and warranties
of Company in this Agreement will be true and correct as of the Closing as if
made as of the Closing, except (i) for changes contemplated by this Agreement,
and (ii) for those representations and warranties which address matters only as
of a particular date (which will be true and correct as of such particular
date).
 
3.2.2        Agreements and Covenants.  Company will have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing.
 
3.2.3        Certificate.  Contributing Party will have been provided with a
certificate executed by Company to the effect that, as of the Closing, the
conditions set forth in Sections 3.2.1 and 3.2.2 have been duly satisfied.
 
3.2.4        Operating Agreement.  At Closing, Contributing Party will have
received a fully executed Operating Agreement.
 
4.           Other Agreements.
 
4.1         Further Assurances.  At any time or from time to time after the
Closing, at Company's request and without further consideration, Contributing
Party will execute and deliver to Company such other instruments of transfer,
conveyance, assignment, and confirmation, provide such materials and
information, and take such other actions as Company may reasonably deem
necessary in order more effectively to transfer, convey, and assign to Company,
and to confirm Company's title to, the Series D Preferred Stock and the
Warrants, and to assist Company in exercising all rights with respect thereto,
and otherwise to cause Contributing Party to fulfill its obligations under this
Agreement.
 
5.           Representations and Warranties of Contributing Party.  Except as is
otherwise disclosed on Schedule 5 to this Agreement (the "Disclosure Schedule")
Contributing Party represents and warrants to Company that:
 
5.1         Authorization.  Contributing Party is a limited liability company
duly organized and validly existing under the laws of the state of
Oregon.  Contributing Party has all requisite organizational power and authority
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement.  Contributing Party's execution and delivery of this Agreement
and consummation of the transactions contemplated by this Agreement have been
duly authorized by all requisite organizational action and Contributing Party
has duly executed and delivered this Agreement, which constitutes the valid and
binding obligation of Contributing Party, enforceable in accordance with its
terms.  Contributing Party has made available to Company true, correct and
complete copies of Contributing Party's authorizing board and shareholder
resolutions relating to the transactions contemplated by this Agreement.
 
5.2         Investment.  Contributing Party is not acquiring the ownership
interest issued to it under the Operating Agreement with a view to or for sale
in connection with any further distribution thereof within the meaning of the
Securities Act of 1933, as amended (the "Securities Act").

 
3

--------------------------------------------------------------------------------

 
 
5.3         Valid Issuance of Securities.  The shares of Series D Preferred
Stock and the Warrants, upon issuance to Company in accordance with the terms of
this Agreement, will be duly authorized, fully paid and nonassessable.
 
5.4         No Conflicts.  The execution and delivery by Contributing Party of
this Agreement do not, and the performance by Contributing Party of its
obligations under this Agreement and the consummation of the transactions
contemplated hereby and thereby will not:
 
5.4.1        conflict with or result in a violation or breach of any of the
terms, conditions, or provisions of the Amended and Restated Articles of
Incorporation, as amended, or Bylaws of Contributing Party; provided, however,
that Company expressly acknowledges that Contributing Party does not currently
have sufficient authorized shares of common stock to allow for the exercise of
all of the Warrants;
 
5.4.2        conflict with or result in a violation or breach of any term or
provision of any federal, state, or local law, rule, regulation or order
applicable to Contributing Party, or conflict with or result in a violation or
breach of any term or provision of any judgment, injunction, decree, ruling or
other charge applicable to Contributing Party; or
 
5.4.3        with respect to any contract to which Contributing Party is a
party:  conflict with or result in a violation or breach of such contract,
constitute (with or without notice or lapse of time or both) a default under
such contract, require Contributing Party to obtain any consent, or approval, or
give any notice to or make any filing with any person or entity.
 
5.5         Litigation.  There are no pending or threatened, claims, litigation,
investigation, tax audit or proceedings of any nature against Contributing Party
or to which Contributing Party is a party which could in any way impair
Contributing Party's ability to fully perform its obligations under this
Agreement.
 
5.6         Disclosures.  No representation or warranty or other statement made
by Contributing Party in this Agreement, the Disclosure Schedule and any other
documents or certificates delivered in connection with this Agreement contains
any untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading.
 
6.           Representations and Warranties of Company.  Company represents and
warrants to Contributing Party as follows:
 
6.1         Authorization.  Company is a limited liability company duly
organized and validly existing under the laws of the State of Oregon.  Company
has all requisite limited liability company power and authority to enter into
this Agreement and to consummate the transactions contemplated in this
Agreement.  Company's execution and delivery of this Agreement and consummation
of the transactions contemplated by this Agreement have been duly authorized by
all requisite organizational action.  This Agreement has been duly executed and
delivered by Company and constitutes the valid and binding obligation of Company
enforceable in accordance with its terms.

 
4

--------------------------------------------------------------------------------

 
 
6.2         No Conflicts.  The execution and delivery by Company of this
Agreement do not, and the performance by Company of its obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby will not:
 
6.2.1        conflict with or result in a violation or breach of any of the
terms, conditions, or provisions of the Articles of Organization; or
 
6.2.2        conflict with or result in a violation or breach of any term or
provision of any federal, state, or local law, rule, regulation, order, or
judgment applicable to Company.
 
6.3         Litigation.  There are no pending claims, litigation, investigation,
tax audit or proceedings of any nature against Company or to which Company is a
party which could in any way impair Company's ability to fully perform its
obligations under this Agreement.
 
7.           Indemnification.
 
7.1         Contributing Party Indemnification.  Contributing Party will defend,
indemnify and hold Company and its directors, shareholders, employees, agents,
successors and assigns harmless from and against any and all claims, losses or
liabilities (including reasonable attorney fees, court costs and expenses of
investigation as determined by a court of competent jurisdiction) incurred by
any such indemnified party as a result of any breach of any of Contributing
Party's representations, warranties or covenants contained in this Agreement.
 
7.2         Company Indemnification.  Company will defend, indemnify and hold
Contributing Party and its respective directors, shareholders, employees,
agents, successors and assigns harmless from and against any and all claims,
losses or liabilities (including reasonable attorney fees, court costs and
expenses of investigation as determined by a court of competent jurisdiction)
incurred by any indemnified party as a result of any breach of any of Company's
representations, warranties or covenants contained in this Agreement.
 
7.3         Notice and Defense of Claims.  If either party to this Agreement
("Indemnitee") receives notice or otherwise obtains knowledge of any matter with
respect to which the other party to this Agreement ("Indemnitor") may become
obligated to hold harmless or indemnify Indemnitee under this Section 7, then
Indemnitee will promptly deliver to Indemnitor a written notice describing such
matter, provided that the failure to promptly deliver such notice will not
affect the indemnification obligation except to the extent the Indemnitor is
prejudiced or injured thereby.  If such matter involves a third party,
Indemnitor will have the right, at its option, to assume the defense of such
matter at its own expense and with its own counsel, provided that such counsel
does not have an actual or potential conflict of interest.  If Indemnitor elects
to and does assume the defense of such matter, (a) Indemnitee will fully
cooperate as reasonably requested by Indemnitor in the defense or settlement of
such matter, (b) Indemnitor will keep Indemnitee reasonably informed of
developments and events relating to such matter, and (c) Indemnitee will have
the right to participate without interfering with Indemnitor or its counsel, at
its own expense, in the defense of such matter.  So long as Indemnitor is in
good faith defending Indemnitee in such matter, Indemnitee will not settle or
compromise or attempt to contact any other parties to the dispute in such
matter.  Unless and until the Indemnitor assumes the defense with respect to
such matter, Indemnitee will have the right (but not the obligation) to defend
itself, or to enter into any reasonable settlement of such matter, without
prejudice to any right of recovery against Indemnitor.

 
5

--------------------------------------------------------------------------------

 
 
7.4         Payments to Indemnified Parties.  An Indemnitor with an
indemnification obligation under this Section 7 will promptly reimburse each
Indemnitee for all amounts owed under this Section 7 from time to time at the
Indemnitee's request.
 
7.5         Survival of Representations.  The representations and warranties set
forth in this Agreement will survive from and after the Closing Date through the
applicable statute of limitations (and thereafter, to the extent a claim or
action is made prior to such period, until such claim or action is finally
resolved).  No claim for indemnification pursuant to this Section will be made
by any party based upon a breach or alleged breach of any representation or
warranty unless written notice of such claim or action is received by the party
against whom indemnification is sought prior to expiration of the survival
period.
 
8.           Termination.
 
8.1         Termination Events. Except as provided in Section 8.2, this
Agreement may be terminated at any time prior to the Closing:
 
8.1.1        by mutual written consent of Contributing Party and of Company;
 
8.1.2        by Contributing Party or Company if the Closing has not occurred by
January 31, 2010;
 
8.1.3        by Contributing Party or Company if: (a) there is a final
nonappealable order of a Governmental Body in effect permanently restraining,
enjoining or otherwise prohibiting consummation of the transactions contemplated
by this Agreement; or (ii) there is any statute, rule, regulation or order
enacted, promulgated or issued or deemed applicable to the Agreement after the
date of this Agreement by any Governmental Body that would make consummation of
the transactions contemplated by this Agreement illegal;
 
8.1.4        by Company if it is not in material breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
and there has been a breach of any representation, warranty, covenant or
agreement contained in this Agreement on the part of Contributing Party, or if
any representation or warranty of Contributing Party has become untrue, or in
any case if any of the conditions set forth in Section 3.1 or Section 3.2 would
not be satisfied; provided, that, if such inaccuracy in such representations and
warranties or breach by Contributing Party is curable through the exercise of
commercially reasonable efforts, then Company may terminate this Agreement under
this Section 8.1.4 only if the breach is not cured within 30 days after the date
of written notice from Company of such breach (but no cure period will be
required for a breach which by its nature cannot be cured); or
 
8.1.5        by Contributing Party if it is not in material breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
and there has been a material breach of any representation, warranty, covenant
or agreement contained in this Agreement on the part of Company such that the
conditions set forth in Section 3.2.1 or Section 3.2.2 would not be satisfied;
provided, that, if such inaccuracy in Company's representations and warranties
or breach by Company is curable by Company through the exercise of its
commercially reasonable efforts, then Contributing Party may terminate this
Agreement under this Section 8.1.5 only if the breach is not cured within 30
days after the date of written notice from Contributing Party of such breach
(but no cure period will be required for a breach which by its nature cannot be
cured).

 
6

--------------------------------------------------------------------------------

 
 
8.2         Notice of Termination; Effect of Termination.  Except as set forth
in Section 8.1.1 any termination of this Agreement under Section 8.1 will be
effective immediately upon the delivery of a valid written notice of the
terminating party to the other party.  Where action is taken to terminate this
Agreement pursuant to Section 8.1, the terminating party must promptly deliver
to the other party a notice setting forth the reason for the termination and the
specific Section and subsection (as applicable) of this Agreement upon which the
right of termination is based.  In the event of termination of this Agreement as
provided in Section 8.1, this Agreement will become void and there will be no
liability on the part of any party to this Agreement, or their respective
officers, directors, managers, members or shareholders; provided that each party
will remain liable for any breaches of this Agreement prior to its termination.
 
9.           Miscellaneous Provisions.
 
9.1         Successors and Assigns.  This Agreement will be binding upon and
will inure to the benefit of the parties and their respective successors and
permitted assigns.  The foregoing notwithstanding, neither party will be
permitted to assign its rights or delegate its obligations under this Agreement
to another party without the prior written consent of the other party to this
Agreement.
 
9.2         Notices.  Each notice, consent, request, or other communication
required or permitted under this Agreement will be in writing, will be delivered
personally or sent by certified mail (postage prepaid, return receipt requested)
or by a recognized US overnight courier, and will be addressed as follows:
 
 
   If to Company:
WS Technologies LLC

 
Attn:  President

 
5300 SW Meadows Road, Suite 400

 
Lake Oswego, OR 97035



   If to Contributing Party:
microHelix, Inc.

 
Attn:  President

 
5300 SW Meadows Road, Suite 400

 
Lake Oswego, OR 97035



Each notice, consent, request, or other communication will be deemed to have
been received by the party to whom it was addressed (a) when delivered if
delivered personally; (b) on the second business day after the date of mailing
if mailed; or (c) on the date officially recorded as delivered according to the
record of delivery if delivered by overnight courier.  Each party may change its
address for purposes of this Agreement by giving written notice to the other
party in the manner set forth above.

 
7

--------------------------------------------------------------------------------

 


9.3           Alterations and Waivers.  The waiver, amendment or modification of
any provision of this Agreement or any right, power or remedy under this
Agreement, whether by agreement of the parties or by custom, course of dealing
or trade practice, will not be effective unless in writing and signed by the
party against whom enforcement of such waiver, amendment or modification is
sought.  No failure or delay by either party in exercising any right, power or
remedy with respect to any of the provisions of this Agreement will operate as a
waiver of such provisions with respect to such occurrences.
 
9.4           Governing Law.  This Agreement will be construed, governed and
enforced in accordance with the laws of the State of Oregon, without regard to
its choice of law provisions.
 
9.5           Exhibits and Schedules.  The exhibits and schedules attached to
this Agreement are incorporated into and are a part of this Agreement.
 
9.6           Integration and Entire Agreement.  This Agreement and the exhibits
and schedules and other documents referred to in this Agreement set forth the
entire understanding between the parties and supersede all previous and
contemporaneous written or oral negotiations, commitments, understandings, and
agreements relating to the subject matter of this Agreement and merge all prior
and contemporaneous discussions between the parties.
 
9.7           Counterparts and Delivery.  This Agreement may be executed in
counterparts.  Each counterpart will be considered an original, and all of them,
taken together, will constitute a single Agreement.  This Agreement may be
delivered by facsimile or electronically, and any such delivery will have the
same effect as physical delivery of a signed original.  At the request of any
party, the other party will confirm facsimile or electronic transmission
signatures by signing an original document.
 
9.8           Definitions.  Whenever used in this Agreement, (a) the term
"including" will be deemed to mean "including without limitation", (b) the term
"person" will be deemed to mean any natural person, corporation, limited
liability company, partnership or other entity, and (c) the terms "will" and
"shall" have the same meaning.
 
9.9           Attorney Fees.  In the event suit or action is instituted to
interpret or enforce this Agreement, the prevailing party will be entitled to
recover its attorney's fees, including those incurred on appeal, as determined
by the court or arbitrator.
 
9.10         Specific Performance.  The parties acknowledge they would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would provide
an inadequate remedy.  Accordingly, in addition to any other remedy at law or in
equity, the nonbreaching party will be entitled to injunctive relief to prevent
breaches of this Agreement and specifically to enforce this Agreement without
the need for posting any bond or other security.

 
8

--------------------------------------------------------------------------------

 
 
9.11         Rules of Construction.  The parties have been represented by
separate counsel during the negotiation and execution of this Agreement and,
therefore, waive the application of any law regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the parties drafting such agreement or document.


[Signature Page Follows]
 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


COMPANY:
WS TECHNOLOGIES LLC
 
By microHelix, Inc., its Manager
     
By
/s/ Brian A. Oliver
     
 Brian A. Oliver
   
   Secretary
   
CONTRIBUTING PARTY:
MICROHELIX, INC.
     
By
s/ Brian A. Oliver
     
 Brian A. Oliver
   
   Secretary



Signature page to WS Technologies, LLC Contribution Agreement (microHelix)

 

--------------------------------------------------------------------------------

 